ORDER

PER CURIAM.
Movant, Paul McGruder, appeals from the judgment dismissing as untimely, without an evidentiary hearing, his Rule 24.035 motion for post-conviction relief. We have reviewed the briefs of the parties and the record on appeal and conclude that the motion court’s judgment is based on findings of facts and conclusions of law that are not clearly erroneous. Rule 24.035(k). An extended opinion would have no prece-dential value. We have, however, provided a memorandum opinion for the use of the parties only, which sets forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).